Citation Nr: 0925190	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-39 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative right knee strain.

2.  Entitlement to a rating in excess of 10 percent for post-
operative right knee scar.

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, status post pubic symphysis surgery.

4.  Entitlement to a rating in excess of 10 percent for a 
scar secondary to pubic symphysis surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran has since relocated to the 
jurisdiction of the Nashville, Tennessee RO.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, the Board notes that the 
March 2009 Supplemental Statement of the Case (SSOC) issued 
by the AMC referred to October 2005 and March 2006 VA 
treatment notes.  However, careful review of the claims file 
fails to reveal any treatment notes contained therein other 
than records showing treatment during 2009.  As the prior 
remand ordered that records dating since 2005 be obtained, 
and records referred to by the AMC in the SSOC are not 
currently contained in the claims file, remand is again 
necessary to obtain VA treatment records dating since May 
2005 from the Nashville, Tennessee VA Medical Center, to 
specifically include the records from the Veteran's March 
2006 surgery.

The Board additionally notes that the Veteran was afforded a 
VA examination during January 2009 as ordered by the March 
2008 remand.  However, there was no information indicated 
concerning the Veteran's scar on his right knee.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See, e.g., Stegall v. West, 11 
Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans 
Claims vacated and remanded a Board's decision because it 
failed to ensure that the RO achieved full compliance with 
specific instructions in a Board remand).  Thus, the 
Veteran's claims must be remanded for additional VA records 
as well as a VA scar exam of the Veteran's right knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records from the 
Nashville, Tennessee VA Medical Center 
dating since May 2005, to specifically 
include the records from his March 2006 
surgery.  These records must be associated 
with the claims file.  

2.   Schedule the Veteran for a VA scar 
examination to ascertain the nature and 
extent of residual scarring from the right 
knee surgery.  The Veteran's claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
provide the measurements of the Veteran's 
scar, and indicate whether it is deep 
(associated with underlying soft tissue 
damage) or superficial, unstable, painful, 
or causes limitation of motion, and any 
other symptomatology associated with the 
scar.  

3.   After completing any additional 
development deemed necessary, review the 
record and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




